DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered. 
Claims 1, 4, 6, 8, 11, 12, 15, and 17-20 are amended in response to the last office action. Claims 1-20 are pending. Suzuki et al, Eischeid et al, Roberts et al, Rajan et al, and Chari et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al [US 2015/0169338 A1] in view of Chari et al [US 2013/0080893 A1].
As to claim 1, Chandrasekhar et al teach a method, comprising:
receiving, by an embedded controller, a first event notification of a first insertion of a first compute sled in a first slot in a chassis [e.g., “Chassis management controller 112 may be configured to interrogate an information handling system such as information handling system 102a and information handling system 102b upon, for example, insertion, boot-up, or other activation of information handling system 102a and information handling system 102b” in paragraph 0064; “Accordingly, mid-plane 106 may include slots and/or connectors configured to receive information handling systems 102, switches 110, chassis management controllers 112, storage controllers 114, network interface 116, optical media drive 132, KVM interface 134, user interface 136, and/or other information handling resources” in paragraph 0033; information handling systems 102a, 102b, devices 236a, 236b in fig. 2];
in response to determining that the first compute sled is a replacement to a prior compute sled that was removed from the first slot in the chassis [e.g., “Such assignments may be made upon, for example: initiation, boot-up, or other activation of information handling systems; changes in processing needs, resource availability, or prioritization of access to information handling system resources; or upon swapping, replacing, or other physical changing of the information handling systems” in paragraph 0067];
determining a first pending storage mapping associated with the prior compute sled that was removed from the first slot [e.g., “In step 905, it may be determined whether new or changed mapping between any device and an information handling system in a system, such as that implemented by chassis 101, is required.  Such a new 
generating a graphical user interface of the first pending storage mapping associated with the prior compute sled that was removed from the first slot [e.g., “User interface 136 may be coupled to chassis management controllers 112 and/or other components of system 100, and thus may allow a user to configure various information handling resources of system 100 (e.g., assign individual information handling systems 102 to particular information handling resources)” in paragraph 0047; “The default mapping may be intercepted and reviewed.  In another embodiment, default mapping may be made to maintain previous configurations so as not to interrupt operation of applications on the information handling systems” in paragraph 0105]; 
determining whether to reinstate the first pending storage mapping to the first compute sled [e.g., “The default mapping may be intercepted and reviewed.  In another embodiment, default mapping may be made to maintain previous configurations so as not to interrupt operation of applications on the information handling systems” n paragraph 0105]; and
in response to determining to reinstate the first pending storage mapping, reinstating the first pending storage mapping to the first compute sled in the first slot [e.g., “If chassis 101 and chassis management controller 112 maintain the existing 
Chandrasekhar et al do not explicitly teach powering-on the first compute sled after the storage mapping configuration. However, Chari et al teach powering-on a first compute after a configuration [e.g., “The system, which consists of a graphical user interface (GUI) and associated computer software modules, allows the user to select a desired peripheral device location within a server, and then provides the modular software structure to automatically execute a series of steps in the hot swap or hot add process” in Abstract; “The administrative agent 102 initiates requests to the configuration manager 100 to suspend and restart the communications of a peripheral adapter.  The administrative agent 102 initiates requests to the microcontroller network device driver 104 to turn on and off the power to the appropriate server slots” in paragraph 0060; figs. 19-26]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Chari et al’s teaching above including powering-on the first compute sled throughout the user interface in order to increase feasibility, safety, and/or user friendliness for the replacement of the first compute sled of Chandrasekhar et al.
As to claim 2, Chandrasekhar et al do not explicitly teach, however Chari et al teach displaying the graphical user interface indicating an option whether to apply the mapping or not [e.g., “For example, referring to FIG. 11, the ‘Back’ button on the screen invokes a pointer to the previous custom screen module, the ‘Next’ button invokes a pointer to the custom screen module representing the next step in the underlying 
As to claim 3, Chandrasekhar et al do not explicitly teach, however Chari et al teach displaying the graphical user interface indicating an option whether to clear the mapping or not [e.g., “For example, referring to FIG. 11, the ‘Back’ button on the screen invokes a pointer to the previous custom screen module, the ‘Next’ button invokes a pointer to the custom screen module representing the next step in the underlying process (i.e. hot add or hot swap), the ‘Cancel’ button invokes a pointer to the initial custom screen module for the Hot Plug PCI Wizard” in paragraph 0027; figs. 3, 4]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Chari et al’s teaching above including displaying the option to apply or not in order to increase user friendliness for the graphical user interface of Chandrasekhar et al.
As to claim 4, the combination of Chandrasekhar et al and Chari et al teaches determining whether there is a potential data loss associated with the first insertion of the first compute sled in the chassis [e.g., “In certain embodiments, a storage controller 114 may provide functionality including, without limitation, disk aggregation and redundancy (e.g., RAID), input/output routing, and error detection and recovery” in paragraph 0037, “However, various assignments that may be made by chassis 
As to claim 5, the combination teaches the graphical user display is displayed at a display panel in the chassis [e.g., “User interface 136 may include any system, apparatus, or device via which a user may interact with system 100 and its various information handling resources by facilitating input from a user allowing the user to manipulate system 100 and output to a user allowing system 100 to indicate effects of the user's manipulation.  For example, user interface 136 may include a display suitable for creating graphic images and/or alphanumeric characters recognizable to a user” in paragraph 0047 of Chandrasekhar et al].
As to claim 6, the combination teaches wherein the graphical user interface includes information associated with the first compute sled or the first slot [e.g., “User interface 136 may include any system, apparatus, or device via which a user may interact with system 100 and its various information handling resources by facilitating input from a user allowing the user to manipulate system 100 and output to a user allowing system 100 to indicate effects of the user's manipulation.  For example, user interface 136 may include a display suitable for creating graphic images and/or alphanumeric characters recognizable to a user” in paragraph 0047 of Chandrasekhar et al; figs. 19-26 of Chari et al].
As to claim 7, the combination teaches wherein the first pending storage mapping is a slot assigned storage mapping [e.g., “Accordingly, mid-plane 106 may include slots and/or connectors configured to receive information handling systems 102, 
As to claim 8, the combination teaches receiving a second event notification of a second insertion of a second compute sled in a second slot in the chassis [e.g., “Chassis management controller 112 may be configured to interrogate an entity with an information handling resource such as device 236a or device 236b upon insertion, boot-up, or other activation of device 236a” in paragraph 0063, “Chassis management controller 112 may be configured to interrogate an information handling system such as information handling system 102a and information handling system 102b upon, for example, insertion, boot-up, or other activation of information handling system 102a and information handling system 102b” in paragraph 0064 of Chandrasekhar et al].
As to claim 9, the combination teaches adding a second pending storage mapping associated with the second event notification to a queue of pending storage mappings associated with the chassis [e.g., “In yet another embodiment, chassis management controller 112 may be configured to make such selective assignments upon swapping, replacing, or other physical or virtual changing of the information handling systems of chassis 101” in paragraph 0069, REMAP VIRTUAL FUNCTIONS TO IHS 945, MAP VIRTUAL FUNCTIONS AND IHS 955 in fig. 9 of Chandrasekhar et al].
As to claim 10, the combination teaches adding a second pending storage mapping associated with the second event notification to a queue of pending storage 
As to claim 11, Chandrasekhar et al teach a system, comprising:
a first embedded controller configured to manage management interface associated with the system, wherein the management interface is displayed [e.g., “Although FIG. 1 depicts chassis as having two chassis management controllers 112, chassis 101 may include any suitable number chassis management controllers 112” in paragraph 0036; “User interface 136 may include any system, apparatus, or device via which a user may interact with system 100 and its various information handling resources by facilitating input from a user allowing the user to manipulate system 100 and output to a user allowing system 100 to indicate effects of the user's manipulation” in paragraph 0047];
a second embedded controller configured to manage a display panel at the system, wherein the second embedded controller is distinct from the first embedded 
receiving, by the first embedded controller, a first event notification of an insertion of a compute sled in the system [e.g., “Chassis management controller 112 may be configured to interrogate an information handling system such as information handling system 102a and information handling system 102b upon, for example, insertion, boot-up, or other activation of information handling system 102a and information handling system 102b” in paragraph 0064; “Accordingly, mid-plane 106 may include slots and/or connectors configured to receive information handling systems 102, switches 110, chassis management controllers 112, storage controllers 114, network interface 116, optical media drive 132, KVM interface 134, user interface 136, and/or other information handling resources” in paragraph 0033; information handling systems 102a, 102b, devices 236a, 236b in fig. 2];
in response to the receiving of the first event notification, determining a pending storage mapping associated with a prior compute sled in the system [e.g., ““Such assignments may be made upon, for example: initiation, boot-up, or other activation of 
in response to determining that the compute sled is a replacement to a prior compute sled that was removed from the system [e.g., “Such assignments may be made upon, for example: initiation, boot-up, or other activation of information handling systems; changes in processing needs, resource availability, or prioritization of access to information handling system resources; or upon swapping, replacing, or other physical changing of the information handling systems” in paragraph 0067; “In step 905, it may be determined whether new or changed mapping between any device and an information handling system in a system, such as that implemented by chassis 101, is required.  Such a new or changed mapping may be the result of, for example: boot-up of the system; boot-up, insertion, or other activation of an information handling system; replacement of information handling systems or devices” in paragraph 0104; “The default mapping may be intercepted and reviewed.  In another embodiment, default mapping may be made to maintain previous configurations so as not to interrupt operation of applications on the information handling systems” n paragraph 0105];
displaying, by the first embedded controller at the management interface, information associated with the pending storage mapping associated with the prior compute sled [e.g., “User interface 136 may be coupled to chassis management controllers 112 and/or other components of system 100, and thus may allow a user to configure various information handling resources of system 100 (e.g., assign individual 
generating, by the second embedded controller, a graphical user interface with the information associated with the pending storage mapping associated with the prior compute sled, wherein the graphical user interface is displayed at the display panel[e.g., “User interface 136 may be coupled to chassis management controllers 112 and/or other components of system 100, and thus may allow a user to configure various information handling resources of system 100 (e.g., assign individual information handling systems 102 to particular information handling resources)” in paragraph 0047; “The default mapping may be intercepted and reviewed.  In another embodiment, default mapping may be made to maintain previous configurations so as not to interrupt operation of applications on the information handling systems” n paragraph 0105]; 
receiving a user input associated with the pending storage mapping at the management interface [e.g., “User interface 136 may be coupled to chassis management controllers 112 and/or other components of system 100, and thus may allow a user to configure various information handling resources of system 100 (e.g., assign individual information handling systems 102 to particular information handling resources)” in paragraph 0047; fig. 9]; 
in response to determining the user input is to apply the pending storage mapping of the prior compute sled to the compute sled inserted in the system [e.g., 
updating the graphical user interface in response to the user input [e.g., “User interface 136 may be coupled to chassis management controllers 112 and/or other components of system 100, and thus may allow a user to configure various information handling resources of system 100 (e.g., assign individual information handling systems 102 to particular information handling resources)” in paragraph 0047; “Thus, chassis management controller 112 may be configured to selectively make assignments of virtual functions to information handling systems in chassis 101” in paragraph 0067; fig. 9].
Chandrasekhar et al do not explicitly teach, however Chari et al teach the management is displayed at a mobile device [e.g., “A user at one of the client 12 monitoring stations uses the Simple Network Management Protocol (SNMP) Manager (Maestro) 14 to obtain information regarding the status of various machines and/or devices in the server, and to send instructions to the server through an SNMP Agent 16 and various other system components as shown” in paragraph 0040; WINDOWS GUI MODULE 54 in fig. 4]. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Chari et al’s 
As to claim 12, the combination teaches in response to receiving the user input associated with the pending storage mapping, allowing the compute sled to boot [e.g., “Restart Adapters” in fig. 26 of Chari et al].
As to claim 13, the combination teaches in response to receiving the user input associated with the pending storage mapping, sending a second event notification to the second embedded controller [e.g., “Chassis management controller 112 may be configured to interrogate an information handling system such as information handling system 102a and information handling system 102b upon, for example, insertion, boot-up, or other activation of information handling system 102a and information handling system 102b” in paragraph 0064, “Accordingly, mid-plane 106 may include slots and/or connectors configured to receive information handling systems 102, switches 110, chassis management controllers 112, storage controllers 114, network interface 116, optical media drive 132, KVM interface 134, user interface 136, and/or other information handling resources” in paragraph 0033, fig. 9 of Chandrasekhar et al; figs. 19-26 of Chari et al].
Claims 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al [US 2015/0169338 A1] in view of Eischeid et al [US 2012/0226986 A1].
As to claim 15, Chandrasekhar et al teach memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising::

in response to determining that the compute sled is a replacement to a prior compute sled that was removed from the slot in the chassis [e.g., “Such assignments may be made upon, for example: initiation, boot-up, or other activation of information handling systems; changes in processing needs, resource availability, or prioritization of access to information handling system resources; or upon swapping, replacing, or other physical changing of the information handling systems” in paragraph 0067];
determining that a pending storage mapping associated with the prior compute sled on the slot is not compatible with the compute sled currently inserted in the slot of the chassis [e.g., “However, various assignments that may be made by chassis management controller 112 of virtual functions to information handling systems may potentially violate standards, cause device conflicts, or increase the risk of disk corruption.  Such assignments may be made upon, for example: initiation, boot-up, or 
generating a graphical user interface with information associated with the pending storage mapping [e.g., “User interface 136 may be coupled to chassis management controllers 112 and/or other components of system 100, and thus may allow a user to configure various information handling resources of system 100 (e.g., assign individual information handling systems 102 to particular information handling resources)” in paragraph 0047; “The default mapping may be intercepted and reviewed.  In another embodiment, default mapping may be made to maintain previous configurations so as not to interrupt operation of applications on the information handling systems” in paragraph 0105].
Chandrasekhar et al do not explicitly teach, however Eischeid et al teach displaying the graphical user interface at a display panel, the graphical user interface providing a first option to clear the pending storage mapping and clearing the pending storage mapping in response to a user action to clear the pending storage mapping [e.g., “That is, if a particular blade slot 52 has a blade 54 inserted within it, user interface 1110 indicates that the particular blade slot 52 is populated with a blade 54.  User interface 1110 may automatically indicate (e.g., displays a new blade image) that a particular blade slot 52 is populated when a blade 54 is inserted within the particular blade slot 52 or may be configured to have a user manually update user interface 1110 when the blade 54 is inserted within the particular blade slot 52.  In addition, if the 
As to claim 16, the combination of Chandrasekhar et al and Eischeid et al teaches wherein the operations further include displaying the graphical user interface providing a second option to not clear the pending storage mapping [e.g., “In an alternative embodiment (see also FIG. 2), blade slots 52 and blades 54 are electronically represented on different layers of user interface 1110.  For example, blade slots 52 may be represented at a first level and blades 54 are represented at a second level, each capable of being viewed and/or modified independently of one another” in paragraph 0027 of Eischeid et al].
As to claim 18, the combination teaches wherein the operations further include determining whether there is a potential data loss associated with the insertion of the compute sled [e.g., “Furthermore, user interface 1110 may provide a visual indication that a failover blade 54 needs to be inserted within a particular blade slot 52 to repair/correct a detected and/or reported malfunction and/or that the particular blade slot 52 is prepared or ready for the failover blade to be inserted” in paragraph 0032 of Eischeid et al].
As to claim 19, the combination teaches wherein the operations further include in response to the user action, removing the pending storage mapping from a queue of 
As to claim 20, the combination teaches wherein the operations further include in response to the user action, removing the graphical user interface from the display panel of the chassis [e.g., “In another embodiment (see also FIG. 7), user interface 1110 provides recommendations to the user” in paragraph 0031; “For example, blade slots 52 may be represented at a first level and blades 54 are represented at a second level, each capable of being viewed and/or modified independently of one another” in paragraph 0027 of Eischeid et al].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al and Chari et al as applied to claim 11 above, and further in view of Rajan et al [US 6,285,967 B1].
As to claim 14, the combination of Chandrasekhar et al and Chari et al does not explicitly teach, however Rajan et al teach synchronizing information associated with the pending storage mapping between the first embedded controller and the second embedded controller [e.g., “In FIG. 2A, a bank of burn racks 10 each have a dedicated monitor R connected to the database DB.  Thus, the display 20 such as that illustrated in FIG. 1 may only be viewed for a specific burn rack 10 to which the monitor R is connected.  A remote monitor R2, however, may be used by for example, a supervisor, at a remote location to select and access any of the dedicated monitors R and thus .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al and Eischeid et al as applied to claim 15 above, and further in view of Chari et al [US 2013/0080893 A1].
As to claim 17, the combination of Chandrasekhar et al and Eischeid et al does not explicitly teach, however Chari et al teach wherein the operations further include blocking power to the sled until the pending storage mapping is resolved [e.g., “Each step is prompted by the user from the GUI, to invoke commands to instruct a network server through its operating system and hardware to suspend the appropriate device adapters, if necessary, power down the desired device slot or canister, allow the user to replace or insert a new device, and finally restart the adapters and the slot power” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Chari et al’s teaching above including blocking power to the sled until the pending storage mapping is resolved in order to increase reliability and/or user friendliness in inserting or replacing the sled of the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        11/4/2021